PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/112,342
Filing Date: 24 Aug 2018
Appellant(s): Östergaard et al.



__________________
Marc Macenko
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 27 April 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 7, 8, 10, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LG Electronics Inc., “Limit Endless SR Transmission,” 3GPP TSG-RAN WG2 #62bis, R2-083436, Warsaw, Poland, June 30, 2008, pp. 1 and 2, hereinafter referred to as Dl, in view of Chun et al. (US 2009/0197610 Al), hereinafter referred to as D2. 

A cursory copy of the Final Office Action filed 24 September 2020 has been included below for the Board’s convenience.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7, 8, 10, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LG Electronics Inc., “Limit Endless SR Transmission,” 3GPP TSG-RAN WG2 #62bis, R2-083436, Warsaw, Poland, June 30, 2008, pp. 1 and 2, hereinafter referred to as D1, in view of Chun et al. (US 2009/0197610 A1), hereinafter referred to as D2.

Monitoring, in the user equipment, whether a threshold value representing a maximum limit has been reached (In the current specification [3], if a SR has been triggered and no UL-SCH resources are available, a UE sends the SR on PUCCH if a PUCCH for SR is configured or initiates a Random Access procedure if no PUCCH for SR is configured. In the latter case, after preamble-trans-max, MAC indicates the Random Access problem to RRC and upon this, RRC starts T312 to perform the recovery procedure. However, in the former case, there is no supervision of the SR transmission. That is, if the UL resources are not granted for a new transmission, the UE may send the SR on PUCCH endlessly. Thus, if there is a problem with the UL while still in sync on L1, there is a possibility that the UE falls into the deadlock situation.  Proposal 1: it is proposed to discuss whether or not there is a need for supervision of the SR PUCCH transmission.  If it is felt that it is needed to supervise the SR PUCCH transmission, we can simply achieve a recovery procedure by re-using T312. That is, MAC indicates the SR PUCCH Problem, based on timer or counter (monitoring, in the UE, whether a threshold value (counter) representing a maximum limit has been reached), to RRC. Upon this, RRC starts T312, i.e. RRC acts like the Random Access Problem.  See Section 2, pages 1 and 2.)
D1 does not disclose characterized by a step of initiating, in the user equipment, a random access transmission initiating a random access transmission on a random access channel in response to said threshold value having been reached.
D2 teaches transmitting a radio allocated resource request to a network in a wireless communication system, the method comprising: determining whether at least one scheduling information has been triggered; checking if there are any allocated resources within a certain 
The claims are unpatentable over D1 in view of D2. The claims represents the application of a well-known technique in a well-known system to achieve predictable results.  The Examiner interprets the claim as the well-known technique of limiting SR transmission utilizing a RACH procedure.  D1 teaches the well-known prior art system of limiting SR transmissions via a counter (threshold) (well-known system), in which scheduling requests are made and limited via a counter to avoid system overload.  D2 teaches the well-known method of utilizing either the uplink control channel transmission or the RACH procedure when the uplink control channel is unavailable.  D1 teaches it is important to supervise SR PUCCH transmission because the UE may send the SR on the PUCCH endlessly, thus there is a possibility that the UE falls into the deadlock situation.  It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the well-known techniques of D2 (switching to the RACH procedure 
Regarding claims 2, D1 further teaches initiating a measure used for limiting the number of transmitted scheduling requests (note: used for is an intended use limitation and afforded no patentable weight, the counter is utilized to limit SR transmissions.  See pages 1 and 2); checking whether the measure has reached the threshold value (The counter is evaluated.  See pages 1 and 2.).
D1 does not disclose when no uplink resources have been granted and the measure has not reached the threshold value, transmitting a scheduling request on an uplink control channel, and repeating the step of checking; and when no uplink resources have been granted and the measure has reached the threshold value: transmitting the random access transmission on the random access channel. 
D2 teaches transmitting a radio allocated resource request to a network in a wireless communication system, the method comprising: determining whether at least one scheduling information has been triggered; checking if there are any allocated resources within a certain time period when the at least one scheduling information is determined to be triggered; and performing a scheduling request (SR) procedure if the allocated resources are not available within the certain time period, wherein the at least one scheduling information is a Buffer Status Report (BSR), the allocated resources are periodically configured resources, the scheduling 
The claims are unpatentable over D1 in view of D2. The claims represents the application of a well-known technique in a well-known system to achieve predictable results.  The Examiner interprets the claim as the well-known technique of limiting SR transmission utilizing a RACH procedure.  D1 teaches the well-known prior art system of limiting SR transmissions via a counter (threshold) (well-known system), in which scheduling requests are made and limited via a counter to avoid system overload.  D2 teaches the well-known method of utilizing either the uplink control channel transmission or the RACH procedure when the uplink control channel is unavailable.  D1 teaches it is important to supervise SR PUCCH transmission because the UE may send the SR on the PUCCH endlessly, thus there is a possibility that the UE falls into the deadlock situation.  It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the well-known techniques of D2 (switching to the RACH procedure when the uplink control channel is unavailable) in the well-known system of D1 (utilizing a 
Regarding claims 3, D1 teaches wherein a cell to which the user equipment is currently connected will be maintained as the selected cell when the threshold value has been reached without performing cell evaluation (Referring to pages 1 and 2, UE is maintained by the serving cell for duration of the counter, and no cell evaluation is contemplated.)
Regarding claims 4 and 10, D1 teaches if no uplink resources have been granted and the threshold value has been reached, the method further comprises: releasing the uplink control channel resources and/or any assigned sounding reference symbols (Note, the Examiner interprets the conditional “if” statement as optional language and not required by the claim.  Referring to pages 1 and 2, uplink control resources as assigned and released per the standard.)
Regarding claim 12 and 13, D1 discloses wherein the counter is arranged to increment its value upon the transmission of a scheduling request on an uplink control channel/wherein the counter is arranged to measure the time elapsed since the counter was initiated (Referring to Pages 1 and 2, the counter increments according to the number of scheduling requests and is commensurate with the time elapsed since the counter was initiated.)

Allowable Subject Matter


(2) Response to Argument
For the above reasons, it is believed that the rejections should be sustained.
On page 9 of the remarks, regarding claim 1, Appellant argues neither D1 nor D2 teach monitoring, in the user equipment, whether a threshold value representing a maximum limit has been reached, characterized by a step of initiating, in the user equipment, a random access transmission on a random access channel in response to said threshold having been reached.  Examiner respectfully disagrees.  D1 teaches the claimed monitoring, in the user equipment, whether a threshold value representing a maximum limit has been reached (MAC indicates the SR PUCCH Problem (maximum limit), based on timer or counter (monitoring, in the UE, whether a threshold value (counter) representing a maximum limit has been reached), to RRC. Upon this, RRC starts T312, i.e. RRC acts like the Random Access Problem.  See Section 2, pages 1 and 2,) but does not disclose the step of initiating, in the user equipment, a random access transmission on a random access channel in response to said threshold having been reached (D1 teaches a recovery procedure, similar to the claimed random access channel (RACH) procedure, but does not explicitly teach utilizing the RACH in response to the SR PUCCH problem).  D2 teaches the step of initiating a random access transmission on a random access in response to a threshold having been reached (per a scheduling request, checking for resources within a designated period, threshold, and if resources are not available then utilizing the RACH procedure.  See paragraphs 0063 and 0064.)  The claims are unpatentable over D1 in 
Further, Appellant argues D1 teaches using a timer instead of a counter as required by claim 1 and does not teach the claimed counter.  First, the claim does not explicitly recite a counter nor the counting of any specific values.  The claim merely recites monitoring . . . whether a threshold value representing a maximum limit has been reached . . . .  The claim’s preamble mentions number of scheduling requests that the user equipment will repeatedly transmit on a dedicated uplink control channel in relation to data while not having been granted uplink resources is limited by, however, neither the claim’s preamble nor the claim’s body Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Second, D1 teaches both a timer and a counter which are equivalent to the claimed threshold value representing a maximum limit has been reached.  D1 teaches MAC indicates the SR PUCCH Problem, based on timer or counter (monitoring, in the UE, whether a threshold value (counter) representing a maximum limit has been reached), to RRC.  See Section 2, pages 1 and 2.  Third, Appellant argues the timer might expire when very few random access transmissions have been sent, or it might permit an excessively large number of transmissions to be sent and simply limiting the time period is insufficient for a maximum limit of transmissions.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Therefore, the claim limitations are taught.
On page 10 of the brief, regarding claim 1, Appellant argues a threshold value is not a counter, nor a timer, claim 1 is clear that “a number of scheduling requests is limited by: a Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  The preamble merely indicates that the number of scheduling requests are limited or capped, but neither the claim’s preamble nor the claim’s body describes the “value” which limits the number of scheduling requests.  Under a broad literal reasonable interpretation, the “threshold value” is equivalent to the prior art’s timer and counter.  Such an interpretation is consistent with the instant specification, a person of skill in the art, and is entirely reasonable, because the Appellant’s specification describes the counter which could, “for example be a timer counting the amount of time elapsed since the counter was initiated, or a counter counting the number of scheduling request transmitted since the counter was initiated. . . . The maximum limit could for example be a maximum amount of time, or a maximum number of scheduling request having been transmitted, since the counter was initiated.”  See Page 12, lines 9-25.  The Examiner’s claim interpretation is entirely consistent with the Appellant’s specification and claimed invention.
On page 11 of the brief, regarding claim 1, the Appellant argues one of ordinary skill in the art would not be motivated to modify the combination of D1 and D2 to arrive at the claimed invention.  The Examiner respectfully disagrees.  In response to applicant's argument that the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  For example, the claims are unpatentable over D1 in view of D2. The claims represents the application of a well-known technique in a well-known system to achieve predictable results.  The Examiner interprets the claim as the well-known technique of limiting SR transmission utilizing a RACH procedure.  D1 teaches the well-known prior art system of limiting SR transmissions via a counter (threshold) (well-known system), in which scheduling requests are made and limited via a counter to avoid system overload.  D2 teaches the well-known method of utilizing either the uplink control channel transmission or the RACH procedure when the uplink control channel is unavailable.  D1 teaches it is important to supervise SR PUCCH transmission because the UE may send the SR on the PUCCH endlessly, thus there is a possibility that the UE falls into the deadlock situation.  It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the well-known techniques of D2 (switching to the RACH procedure when the uplink control channel is unavailable) in the well-known system of D1 (utilizing a counter to limit SR transmissions) to permit the transmission of time sensitive data when access requests are repeatedly made without a sufficiently timely response and allocation of services in wireless systems to avoid the deadlock situation for time sensitive data.  Essentially, the claims represent the well-known technique of counting access request and transitioning user equipment from one channel resource to another in the well-known wireless system.
initiating a measure used for limiting the number of transmitted scheduling requests and checking whether the measure has reached the threshold value.  The Examiner respectfully disagrees.  In response to applicant's argument that used for limiting the number of transmitted scheduling requests is merely descriptive, the Examiner disagrees because the claim specifically recites, “used for . . .” and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Further, D1 teaches initiating a measure used for limiting the number of transmitted scheduling requests); checking whether the measure has reached the threshold value (MAC indicates the SR PUCCH Problem (maximum limit), based on timer or counter (monitoring/checking, in the UE, whether a threshold value (counter) representing a maximum limit has been reached), to RRC.  See Section 2, pages 1 and 2.)
On page 12 of the brief, regarding claims 3, 4, and 7-13, the Appellant argues the claims are allowable for the same previously mentioned reasons.  The Examiner disagrees for the same previously discussed reasons.






Respectfully submitted,
/Donald L Mills/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
Conferees:
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462               

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462                                                                                                                                                                                                        
                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.